DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a transporting section” in claim 1; and
“a cutting section” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2, 4-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 4493233 B2 to Matsumoto et al.
Matsumoto et al. discloses, with regards to claim:
1. An image forming device (fig. 1, element 9) comprising: 
a transporting section (19) configured to transport continuous paper (17) in a first direction (fig. 17, S direction or sub-scan direction); 
an ink jet head (fig. 2, element 24, [0013] ) including a nozzle array having a plurality of nozzles aligned in the first direction (S); 
a cutting section (fig. 1, element 13) configured to cut the continuous paper in a second direction intersecting the first direction [0033]; and 
a controller (36) configured to control the transporting section (controlling by way of driver 18), the ink jet head [0015], and the cutting section (controlling by way of driver element 74), wherein 
the controller causes the ink jet head to form, on the continuous paper, a first image and a second image that are adjacent to one another in the first direction (fig. 13), causes a nozzle among the nozzles included in the nozzle array to form a test pattern (130-141) in a region between the first image and the second image (fig. 13, elements 130-141, [0056]-[0057], [0059]), and causes the cutting section to cut the continuous paper to separate, from the continuous paper, the region in which the test pattern was formed [0039], [0045].  
2. The image forming device according to claim 1, wherein, the controller causes the cutting section to cut a portion of the first image and a portion of the second image37 to generate a printed matter not having a white space in the first direction ( [0039], fig. 3, [0045]).  
4. The image forming device according to claim 1, wherein, the controller causes the ink jet head to form, on the continuous paper, a third image that is adjacent to the second image in the first direction, and causes a nozzle that is different from the nozzle that formed the test pattern in the region, on the continuous paper, the test pattern in a second region between the second image and the third image (fig. 13, elements 131-141, [0056]-[0057], [0059]).  
5. The image forming device according to claim 4, wherein the region has the same length in the first direction as a length in the first direction of the second region (fig. 13).  
6. The image forming device according to claim 4, wherein38 the ink jet head includes a second nozzle array arranged side by side with the nozzle array in the second direction and having a plurality of nozzles aligned therein, the nozzle array ejects ink of a first color, the second nozzle array ejects ink of a second color, and the nozzle that forms the test pattern in the second region between the second image and the third image is included in the second nozzle array (fig. 16, serial embodiment with nozzle arrays extending in the S direction, printing the test patterns of fig. 13, [0059] where each color prints an image at a respective boundary portion).  
7. An image formation method comprising: 
transporting (19) continuous paper (17) in a first direction (fig. 17, S Direction); 
forming a first image (fig. 13) on the continuous paper by an ink jet head including a nozzle array having a plurality of nozzles aligned in the first direction (fig. 2, element 24, [0013] ); 
forming a test pattern (130-141, fig. 13) by a nozzle among the nozzles included in the nozzle array, the test pattern being upstream with respect to the first image in the first direction; 
forming a second image by the ink jet head, the second image being upstream with respect to the test pattern in the first direction (fig. 13); and 
separating a region in which the test pattern was formed and that is between the first image and the second image from a first printed matter with the first image 39 printed thereon and a second printed matter with the second image printed thereon by cutting the continuous paper in a second direction intersecting the first direction ( [0039], [0045] ).  
8. The image formation method according to claim 7, further comprising: 
generating the first and second printed matters not having a white space in the first direction in the cutting a portion of the first image and a portion of the second image of the continuous paper (fig. 3, [0039], [0045] ).  
10. The image formation method according to claim 7, further comprising: 
forming by the ink jet head a third image that is adjacent to the second image in the first direction on the continuous paper; and 
forming the test pattern in a second region between the second image and the third image by a nozzle that is different from the nozzle that formed the test pattern in 40 the region on the continuous paper (fig. 13, [0056], [0057], [0059] ).  
11. The image formation method according to claim 10, wherein 
the region in which the test pattern was formed has the same length in the first direction as a length in the first direction of the second region in which the test pattern was formed (fig. 13).  
12. The image formation method according to claim 10, wherein 
the ink jet head includes a second nozzle array arranged side by side with the nozzle array in the second direction and having a plurality of nozzles aligned therein, 
the nozzle array ejects ink of a first color, the second nozzle array ejects ink of a second color (fig. 16), and 
the nozzle that forms the test pattern in the second region is included in the second nozzle array [0059].

Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/           Primary Examiner, Art Unit 2896